      Case 2:18-cr-00249-WKW-WC Document 118 Filed 04/25/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )    CR. NO. 2:18-CR-249-WKW-WC-1
                                                 )
WILLIAM E. HENRY                                 )

     MOTION TO DECREASE DEFENDANT’S OFFENSE LEVEL PURSUANT TO
            UNITED STATES SENTENCING GUIDELINE § 3E1.1(b)
                 FOR ACCEPTANCE OF RESPONSIBILITY

       Comes now the United States of America, by and through Louis V. Franklin, Sr., United

States Attorney for the Middle District of Alabama, and files the above-captioned motion, and as

reasons therefore, submits the following:

       1.      The defendant qualifies for a reduction in his sentence pursuant to U.S.S.G.

§ 3E1.1(b) because he assisted authorities in the investigation and prosecution of his own

misconduct by timely notifying authorities of his intention to enter a plea of guilty, thereby

permitting the United States to avoid preparing for trial and permitting the government and this

Court to allocate their resources efficiently.

       2.      Accordingly, pursuant to U.S.S.G. § 3E1.1(b), the United States respectfully

moves this Court to reduce the defendant’s offense level by one (1) level. Combined with the

two (2) level reduction applied to the defendant’s offense level pursuant to U.S.S.G. § 3E1.1(a),

a total reduction of three (3) levels should be applied to the defendant’s offense level for his

acceptance of responsibility.
Case 2:18-cr-00249-WKW-WC Document 118 Filed 04/25/19 Page 2 of 3



 Respectfully submitted this the 25th day of April, 2019.

                                      LOUIS V. FRANKLIN, SR.
                                      UNITED STATES ATTORNEY

                                      /s/Jonathan S. Ross
                                      JONATHAN S. ROSS
                                      Assistant United States Attorney
                                      131 Clayton Street
                                      Montgomery, AL 36104
                                      Phone: (334) 223-7280
                                      Fax: (334) 223-7135
                                      E-mail: jonathan.ross@usdoj.gov




                                         2
      Case 2:18-cr-00249-WKW-WC Document 118 Filed 04/25/19 Page 3 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       CR. NO. 2:18-CR-249-WKW-WC-1
                                             )
WILLIAM E. HENRY                             )

                                  CERTIFICATE OF SERVICE

       I, Jonathan S. Ross, Assistant United States Attorney, hereby certify that on this the 25th

day of April, 2019, I filed the foregoing with the Clerk of the Court through the CM/ECF system,

which will provide notification of such filing to counsel for defendant.

                                                     Respectfully submitted,

                                                     /s/Jonathan S. Ross
                                                     JONATHAN S. ROSS
                                                     131 Clayton Street
                                                     Montgomery, AL 36104
                                                     Phone: (334) 223-7280
                                                     Fax: (334) 223-7135
                                                     E-mail: jonathan.ross@usdoj.gov




                                                 3
